2022 IL App (1st) 182088-U
                                           No. 1-18-2088
                                     Order filed August 15, 2022

                                                                                          First Division

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
 the limited circumstances allowed under Rule 23(e)(1).
 ___________________________________________________________________________
                                                 IN THE
                                APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ___________________________________________________________________________
                                                             )
 THE PEOPLE OF THE STATE OF ILLINOIS,                        )       Appeal from the Circuit Court
                                                             )       of Cook County.
         Plaintiff-Appellee,                                 )
                                                             )       No. 08 CR 8671(03)
 v.                                                          )
                                                             )       The Honorable
 JASON RUMSEY,                                               )       Allen F. Murphy,
                                                             )       Judge, presiding.
         Defendant-Appellant.                                )



         PRESIDING JUSTICE HYMAN delivered the judgment of the court.
         Justices Pucinski and Coghlan concurred in the judgment.
                                                 ORDER

¶1      Held: We affirm the first-stage dismissal of Rumsey’s postconviction petition finding he
              is not serving a de facto life sentence because his eligibility for good conduct credit
              provides him the opportunity for release before he has served 40 years in prison.

¶2      After a jury trial, the trial court sentenced Jason Rumsey to three concurrent 45-year

sentences for attempted first-degree murder, armed robbery, and home invasion. We affirmed his

convictions on direct appeal. People v. Rumsey, 2017 IL App (1st) 141245-U. Rumsey then filed

a postconviction petition alleging his sentences violated the Illinois Constitution’s proportionate

penalties clause (Ill. Const. 1970 art. I, § 11). The trial court dismissed his petition at the first stage.
No. 1-18-2088


Rumsey now argues the court erred in dismissing his claim because he should have an opportunity

to show that the constitutional principles in Miller v. Alabama, 567 U.S. 460 (2012), apply to him

as a young adult.

¶3     While this appeal was pending, the Illinois Supreme Court decided People v. Dorsey, 2021

IL 123010, and held that we must consider statutorily authorized good conduct credit when

determining whether a defendant’s sentence is a de facto life sentence—the trigger for applying

Miller. Doing so in Rumsey’s case requires us to reject his claim because he will serve only 85%

of his sentence if he receives all the credit to which he is entitled. That means he will spend 38

years in prison, below the 40-year floor for de facto life sentences our supreme court put in place

in People v. Buffer, 2019 IL 122327. The robust protections of Miller and its progeny do not

apply—even under the proportionate penalties clause. We must affirm.

¶4                                         Background

¶5     We extensively recounted the facts of Rumsey’s offenses in disposing of his direct appeal.

Rumsey, 2017 IL App (1st) 141245-U, ¶¶ 3-32. A jury found Rumsey guilty of attempted first-

degree murder, armed robbery, home invasion, and aggravated battery with a firearm. The jury

also found Rumsey personally discharged a firearm during the offenses, proximately causing great

bodily injury. Because Rumsey’s arguments are limited to the constitutionality of his sentence, we

focus on those facts.

¶6     During sentencing, Rumsey’s counsel highlighted his supportive family and minor

criminal history. Specifically, Rumsey had served prison time for a controlled substance offense

and had a few juvenile infractions. The State responded that Rumsey had been the mastermind of

the offense and not shown remorse.



                                               -2-
No. 1-18-2088


¶7     After hearing arguments, the trial court found Rumsey capable of rehabilitating himself.

The court took notice that Rumsey was “a very young man” when he committed the offense—he

was 18. In terms of aggravation, the trial court described Rumsey’s insistence that one of the

witnesses be cross-examined about her work as a dancer at a night club, and found that it was an

attempt to “humiliate[ ]” her. The trial court sentenced Rumsey to concurrent 45-year sentences

for attempted murder, armed robbery, and home invasion. The court merged Rumsey’s convictions

for aggravated battery with a firearm into the conviction for attempted first-degree murder.

¶8     On direct appeal, we affirmed Rumsey’s convictions and sentences over his challenges to

the sufficiency of the evidence and the admission of an out-of-court identification of a deceased

witness and his claim the trial court failed to adequately inquire into his pro se claim of ineffective

assistance of counsel. See id.

¶9     Rumsey filed a pro se postconviction petition, which made claims of constitutional

violations. Only one is relevant here. Rumsey argued his 45-year sentence violated the

proportionate penalties clause of the Illinois Constitution because the sentence amounted to a de

facto life sentence, and the trial court failed to adequately consider his youth when he committed

the offense. The trial court summarily dismissed the petition.

¶ 10                                          Analysis

¶ 11   Rumsey advances one claim from his postconviction petition on appeal: his concurrent 45-

year sentences are unconstitutional under Miller v. Alabama, 567 U.S. 460 (2012), as applied to

young adult offenders by operation of the proportionate penalties clause of the Illinois

Constitution. He relies on Buffer, 2019 IL 122327, as setting a 40-year limit for juvenile sentences

and argues his pleadings are sufficient at the first stage to show Buffer’s 40-year line should apply

to him as a young adult. The State responds that Rumsey’s petition is factually insufficient because

                                                 -3-
No. 1-18-2088


he did not allege similarities between juvenile offenders—to whom Miller presumptively

applies—and his own development at age 18. The State also argues Rumsey’s claim must fail as a

matter of law for three reasons: (i) his 45-year sentences were discretionary, not mandatory; (ii)

he was a principal actor in the offense, not just an accomplice or lookout; and (iii) he will receive

sentence credit and not actually serve more than 40 years in prison so his sentence is not a de facto

life sentence under Buffer.

¶ 12   On the State’s last point, the Illinois Supreme Court decided People v. Dorsey, 2021 IL

123010, while this appeal remained pending. Our supreme court held that we must consider a

defendant’s opportunity to earn good conduct credit while incarcerated when determining whether

a sentence constitutes a de facto life sentence. We ordered supplemental briefing asking the parties

to address Dorsey’s effect on Rumsey’s proportionate penalties clause claim if any. We thank the

parties for their supplemental briefs.

¶ 13   Rumsey argues Dorsey has “no bearing” primarily because “the procedural posture is

different.” Namely, the defendant in Dorsey had to establish cause and prejudice in the context of

a successive postconviction petition. In contrast, Rumsey is subject to the low bar of first-stage

pleading requirements for an initial petition. Rumsey also distinguishes Dorsey because there the

defendant relied on the eighth amendment; Rumsey, on the other hand, relies on the proportionate

penalties clause, which prohibits sentences that “shock[ ] the moral sense of the community and

undermine[ ] the objective of *** restor[ing] the offender to useful citizenship.” The State responds

that Dorsey is “dispositive,” regardless of the different procedural posture. The State adds that

Rumsey’s focus on the proportionate penalties clause never explains why his sentence shocks the

moral sense of the community.



                                                -4-
No. 1-18-2088


¶ 14    We must agree with the State. Dorsey resolves the threshold question whether a defendant

invokes the eighth amendment or the proportionate penalties clause, namely: Is the defendant’s

sentence a life or de facto life sentence when accounting for statutorily authorized good conduct

credit? For Rumsey, that answer is no. Accordingly, the trial court did not have to issue a Miller-

compliant sentence under the proportionate penalties clause. As for Rumsey’s argument that his

sentence “shocks the moral sense of the community,” we conclude that it could have been made

on direct appeal and so is waived for postconviction proceedings.

¶ 15    The Post-Conviction Hearing Act provides a system through which criminal defendants

can raise constitutional claims about their trial or sentencing that were not and could not have been

raised on direct appeal. People v. Allen, 2015 IL 113135, ¶ 20. Proceedings under the Act advance

through three stages. Id. ¶ 21. In the first stage, the trial court evaluates whether the petition is

frivolous or patently without merit. Id. If the petition passes this low bar, the trial court dockets it

for further proceedings. Id. We take all allegations in the petition as true unless rebutted by the

record and construe them liberally in a defendant’s favor. Id. ¶ 25. A petition at this stage can be

dismissed only if it “has no arguable basis either in law or in fact.” People v. Hodges, 234 Ill. 2d

1, 11-12 (2009). We review de novo a first stage dismissal. Id. at 9.

¶ 16    In a series of cases, the United States Supreme Court found that the eighth amendment

prohibits capital punishment and mandatory life sentences for juvenile offenders. Buffer, 2019 IL

122327, ¶ 16 (citing Roper v. Simmons, 543 U.S. 551, 578-79 (2005) (prohibiting capital

punishment for juveniles); Graham v. Florida, 560 U.S. 48, 82 (2010) (prohibiting mandatory life

sentences for juveniles convicted of nonhomicide offenses); Miller, 567 U.S. at 489 (prohibiting

mandatory life sentences for juveniles convicted of murder)). The Illinois Supreme Court applied

Miller to de facto life sentences (People v. Reyes, 2016 IL 119271, ¶ 10 (per curiam)) and

                                                 -5-
No. 1-18-2088


discretionary life sentences (People v. Holman, 2017 IL 120655, ¶ 40). Our supreme court also set

the maximum sentence a juvenile can receive without being considered a de facto life sentence at

40 years. Buffer, 2019 IL 122327, ¶ 42.

¶ 17   The parties do not much dispute these fundamental constitutional principles and do not

dispute that Miller protections can apply to young adults under the Illinois Constitution’s

proportionate penalties clause, at least in principle. See People v. Harris, 2018 IL 121932, ¶¶ 45-

48 (leaving open possibility that Miller may apply to young adults under proportionate penalties

clause where record shows how developing science on juvenile brain development applies to

defendant’s specific circumstances). We have allowed postconviction proceedings to go forward

raising similar claims, even in more exacting procedural circumstances. E.g., People v. Ruiz, 2020

IL App (1st) 163140, ¶¶ 55-59.

¶ 18   Our supreme court’s recent decision in Dorsey, however, erected a new roadblock for

petitioners like Rumsey, who do not have to serve 100% of their arguably de facto life sentences.

Instead, as we explained, Dorsey held that we are bound to consider the possibility that a defendant

will receive all of the sentence credit to which they are entitled and, therefore, have the opportunity

for release before they reach Buffer’s more-than-40-year baseline for de facto life sentences.

Dorsey, 2021 IL 123010, ¶ 65.

¶ 19   Applying Dorsey to Rumsey’s sentence, we are bound to conclude it is not a de facto life

sentence. The trial court sentenced Rumsey to three 45-year sentences to run concurrently for

attempted first degree murder, armed robbery, and home invasion. If Rumsey receives all the good

conduct credit to which he is entitled, he will serve 85% of each of those sentences. See 730 ILCS

5/3-6-3(a)(2)(ii) (attempted murder); id. § 3-6-3(a)(2)(iii) (home invasion and armed robbery).



                                                 -6-
No. 1-18-2088


This means Rumsey’s actual prison time will be just over 38 years, below Buffer’s baseline for a

de facto life sentence.

¶ 20   In his supplemental brief, Rumsey resists this conclusion partly owing to the defendant in

Dorsey having filed a successive postconviction petition, subjecting him to the more demanding

cause-and-prejudice standard justifying further postconviction proceedings. Dorsey, 2021 IL

123010, ¶¶ 32-33 (explaining standard for successive postconviction petitions); People v.

Edwards, 2012 IL 111711, ¶¶ 25-29 (explaining heightened standard for successive petitions

compared to initial petitions). Rumsey does not explain, however, why the procedural difference

between his petition and the petition in Dorsey makes a meaningful difference in terms of the

threshold legal determination of the length of his sentence accounting for good conduct credit. We

could imagine the procedural distinction being material if the parties had some factual dispute—

for example, the record was unclear about the applicability of an enhancement or the particular

statutory subsection under which he was sentenced. Then, under the low pleading bar for a first

stage petition, Rumsey’s claim may have been entitled to further proceedings to elucidate those

facts. But the parties agree on the material facts, which show Rumsey is not currently serving a de

facto life sentence under any standard of postconviction review.

¶ 21   Rumsey’s supplemental brief then pivots and asks us to remand for further proceedings on

a proportionate penalties clause claim unrelated to Miller—that his 45-year concurrent sentences

violate the clause as they “shock[ ] the moral sense of the community and undermine[ ] the

objective of *** restor[ing] the offender to useful citizenship.” Yet, Rumsey does not point to

information that would have been unknown to counsel or the trial court at his initial sentencing

and direct appeal. Therefore, the non-Miller component of his proportionate penalties clause

argument is waived for postconviction proceedings. See Edwards, 2012 IL 111711, ¶ 21 (“claims

                                               -7-
No. 1-18-2088


that could have been presented to the reviewing court [on direct appeal] will be deemed waived”).

To the extent Rumsey cites scientific literature explaining the brain development of young adults,

we do not believe that information necessary to support a sentencing claim on direct appeal where

the trial court already acknowledged Rumsey’s youth as mitigating when imposing sentence.

¶ 22   Before Dorsey, we would have resolved this appeal in Rumsey’s favor. Unfortunately, after

Dorsey, we must resolve it against him. Because he is eligible for good conduct credit that allows

for his release before he spends 40 years in prison, Rumsey is not serving a de facto life sentence

and the trial court properly dismissed his petition.

¶ 23   Affirmed.




                                                -8-